                                                                       filed
UNITED STATES DISTRICT COURT
                                                                 WS,d!SSu°rT£Lv,
EASTERN DISTRICT OF NEW YORK                                    ★ JUN 1 8 2019 ^
FREEDOM MORTGAGE CORPORATION,
                                                                BROOKLYN OFF(CE
                                    Plaintiff,
                                                            MEMORANDUM & ORDER
                     -against-
                                                            18-CV-1082(ENVXSMG)
PATRICK ERVIN,NEW YORK CITY PARKING
VIOLATIONS BUREAU,BENEFICIAL
HOMEOWNER SERVICE CORPORATION,and
THE CITY REGISTER OF THE CITY OF NEW
YORK,QUEENS COUNTY,

                                     Defendants.
                                                        X

VITALIANO,D.J.

       Freedom Mortgage Corporation ("Freedom")commenced this action, pursuant to New
York Real Property Actions and Proceedings Law § 1301 e/ seq., seeking to foreclose a
mortgage upon premises at 145-50 158th Street in Jamaica, Queens(the property ). Defendants
are property owner Patrick Ervin, who proceeds pro se, and lienholders Beneficial Homeowner
Service Corporation,New York City Parking Violations Bureau, and City Register ofthe City of
New York, Queens County (collectively, the "entity defendants"), all of whom have defaulted in
this action. Before the Court is the February 12, 2019 Report and Recommendation of
Magistrate Judge Steven M. Gold, which recommends that the Court(1)grant in part and deny in
                                                                                              i


part Freedom's motion for summary judgment and enter judgment offoreclosure and sale against
Ervin,(2)grant Freedom's motion for defaultjudgment against the entity defendants, and(3)
deny Ervin's motion to dismiss. Dkt. 30(the "R&R");see also Dkts. 17, 22. For the reasons
stated below, the R&R is adopted in its entirety.

                                           Background


       The Court presumes the parties' familiarity with the underlying facts and procedural


                                                    1
history, which is recounted here only insofar as is helpful to an understanding ofthe R&R and

the Court's adoption of it.

       In 2016, Ervin executed a note to Freedom for a principal amount of$403,555, providing

for interest at an annual rate of3.75%. The mortgage and note obligated Ervin to make monthly

payments. The mortgage was in favor of Mortgage Electronic Residential Systems as nominee

for Freedom. R&R at 2. Ervin failed to make the June 2017 payment as well as all subsequent

payments,triggering the default terms ofthe note.

       Following a well-trod path, Freedom filed this foreclosure action in February 2018,

naming Ervin and several subordinate lienholders as defendants. As previewed above, motion
practice quickly ensued. Ervin moved to dismiss, arguing that subject matter jurisdiction was
lacking and that Freedom failed to comply with N.Y. C.P.L.R. 3408, which requires, as a pre-
                                                                                                     I
                                                                                                     I



condition to foreclosure, settlement conferences in state court residential foreclosure actions as

the first steps in those proceedings. Freedom moved for summary judgment against Ervin and
defaultjudgment against the entity defendants.

        Principally, Judge Gold recommended resolution of all motions in favor of Freedom, but
did recommend that Freedom's request for an award of hazard and mortgage insurance and tax
disbursements be denied. R&R at 18. Judge Gold found that "[njothing in the documents...

clearly supports the amounts requested for hazard insurance,PMI/MIP,and tax disbursements,'!
but that such an award might be warranted if Freedom filed a supplemental submission within

the 14-day objection period explaining "the basis for its calculations." Id. at 14-15. Other than
that. Judge Gold recommended an award of

        the following amounts,less a credit of$5,574.06:(a)$391,275.34 in principal
        owed under the Note and Mortgage;(b)$14,994.60 in interest due under the Note
        and Mortgage from May 1, 2017 through May 9, 2018;(c) prejudgment interest at
        a per diem rate of$40.20 from May 9,2018 until the date judgment is entered;(d)
       post-judgment interest at the statutory rate from the date judgment is entered until
       the date the judgment is paid;(e)$672.75 for late charges due under the Note and
       Mortgage;(f)$120 for advances due under the Note and Mortgage;(g)$2,335 for
       attorneys' fees; and (h)$l,483.38 for costs and disbursements.

Id. at 18. Notice oftime to object to the R&R was given, and no defendant has objected. Id. at

18-19; Dkt. 31. Plaintiff did, however,file a limited timely objection, seeking the award of

hazard and mortgage insurance and tax disbursements. Dkt. 32("Objection").

                                        Standard of Review


       In reviewing a magistrate judge's R&R,a district judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). The district judge need only be satisfied "that there is no clear error on the face of

the record" to accept the R&R,provided no timely objection has been made in writing. Urena v.

New York, 160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001)(quoting Nelson v. Smith,618 F. Supp

1186, 1189(S.D.N.Y. \9%S)y,see also Thomas v. Arn,474 U.S. 140,150,106 S. Ct. 466,88 L.

Ed. 2d 435 (1985). The districtjudge,on the other hand, is required to "determine de novo any

part ofthe magistrate judge's disposition that has been properly objected to." Fed. R. Civ. P.
72(b)(3); see also Arista Records, LLC v. Doe 3,604 F.3d 110, 116(2d Cir. 2010).

Significantly, though, objections that are general or conclusory, or that "merely recite the same
arguments presented to the magistrate judge," do not constitute proper written objections and are
reviewed only for clear error. Sanders v. City ofNew York, No. 12-CV-Ol 13(PKC)(LB),2015
WL 1469506, at *1 (E.D.N.Y. Mar. 30,2015)(citation omitted). Clear error exists "where, upon
a review of the entire record,[the districtjudge] is left with the definite and firm conviction that
a mistake has been committed." Saveria JFK, Inc. v. Flughafen Wien, AG,No. 15-CV-6195

(RRM)(RLM),2017 WL 1194656, at *2(E.D.N.Y. Mar. 30,2017).
                                            Discussion


       As anticipated by Judge Gold, Freedom objected to the denial of its request for an award

of hazard and mortgage insurance and tax disbursements. See R&R at 13-15; Objection. The

disconnect on Freedom's motion papers on this point was the very reason Judge Gold gave for

his suggestion that it file proofto resolve the gaps between Freedom's affidavit and supporting
documentation. As Judge Gold explained more specifically, the disbursements claimed by

Freedom were not supported by the documents. R&R at 14. Rather than supplement its

documentation or explain how its damages calculation as to these items was supported by the

documentation it had filed. Freedom elected to file a simple objection which refers generally to

the affidavit and business records, concludes that they are legally sufficient, and notes that Ervin

did not dispute the amounts sought. See Objection at 2-4 (citing Dkt. 23-1 ("Tracy Aff.")).
       Contrary to Freedom's understanding, the fact that Ervin did not dispute the amounts it
sought in its motion does not in any way help satisfy its burden to prove damages to a
reasonable certainty. See R&R at 14. Freedom asks the Court to modify the R&R to award the
additional damages, or, alternatively, to afford it "the opportunity to file supplemental papers in
support ofthe damages claimed." Objection at 4-5. Yet, having already been afforded that
opportunity twice over—first,on the summaryjudgment motion itself, and second, when grant^            d


on the R&R—^and having failed to make the most ofthese opportunities. Freedom is not entitled
to, and will not be granted, a third bite at the apple. Accordingly, its objection is overruled and;
on de novo review,this portion ofthe R&R is adopted without modification.

        As noted above. Freedom did not object to Judge Gold's remaining recommendations,
nor have defendants filed any objection. Thus, clear-error review applies to the remainder ofthe
R&R. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.,54 F. Supp. 3d
279,283(E.D.N.Y. 2014). Having carefully reviewed the remainder ofthe R&R in accordance

with this standard, the Court finds it to be correct, well-reasoned, and free of any clear error.

Therefore,the R&R,in its entirety, is adopted as the opinion ofthe Court.

                                             Conclusion


       In line with the foregoing adoption of Judge Gold's R&R,Ervin's motion to dismiss is

denied and Freedom's motion for summary judgment is granted to the extent thatjudgment of

foreclosure and sale shall enter against Ervin. Defaultjudgment shall enter against Beneficial

Homeowner Service Corporation, New York City Parking Violations Bureau,and City Register

ofthe City of New York, Queens County, and their interests in the property are hereby
terminated. Judgment is awarded to Freedom in the following amounts,less a credit of
$5,574.06:

       (a)$391,275.34 in principal owed under the Note and Mortgage;

       (b)$14,994.60 in interest due under the Note and Mortgage from May 1, 2017 through
May 9,2018;

       (c)prejudgment interest at a per diem rate of$40.20 from May 9,2018 until the date
judgment is entered;

        (d)post-judgment interest, at the statutory rate under 28 U.S.C. § 1961,from the date
judgment is entered until the date the judgment is paid;
        (e)$672.75 for late charges due under the Note and Mortgage;
        (f)$120 for advances due under the Note and Mortgage;

        (g)$2,335 for attorneys' fees; and

        (h)$1,483.38 for costs and disbursements.

         Having failed to establish them at inquest. Freedom's motion for additional damages is
denied. By June 28,2019, Freedom shall file on ECF a proposed order appointing a referee, to

be selected from among the Brooklyn attorneys on the OCA Part 36 Eligible Fiduciary List, to

effectuate the sale ofthe property. Freedom shall serve this Order on all defendants and file

proof of service on ECF by June 20,2019.

       So Ordered.


Dated: Brooklyn, New York

       June 14,2019

                                                      /s/ USDJ ERIC N. VITALIANO
                                                           ERIC N. VITALIANO

                                                           United States District Judge
